Citation Nr: 0507823	
Decision Date: 03/16/05    Archive Date: 03/30/05	

DOCKET NO.  02-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of timeliness of filing request for waiver of 
recovery of an overpayment of improved disability pension 
benefits is the subject of a separate board decision.)


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An April 2001 RO decision, of which the veteran was informed 
by a letter dated April 25, 2001, denied the veteran's claim 
for service connection for hepatitis C.  The veteran 
responded with a statement to the RO requesting the RO to 
"reconsider my appeal."  In addition, he submitted this 
statement, a copy of the April 25, 2001, letter, and other 
material to a member of Congress, who queried the RO 
concerning the matter by letter dated May 14, 2001.  The RO 
responded to the Congressman's query by letter dated June 12, 
2001, informing him that the evidence was before the Rating 
Board.  A second, similar query was received from the 
Congressman on June 29, 2001.

Meanwhile, a June 2001 rating decision again denied service 
connection for hepatitis C, and the veteran was so informed 
by a letter dated June 22, 2001.  

In October 2001, the veteran submitted a statement in which 
he expressed disagreement specifically with the April 23, 
2001 rating decision and asked that his claim be reviewed and 
reconsidered.  He concluded by stating that, if in change 
were made in the decision, his statement should be considered 
a "formal notice of disagreement" and he should be provided 
with a statement of the case.  

A report of contact, dated November 20, 2001, indicates that 
the veteran was contacted by telephone and told what was 
needed to reopen his claim.  It was reported that the veteran 
would obtain evidence from Nashville, and that he wanted "to 
reopen his claim at this point, rather than start an 
appeal."  

In January 2002, the RO received a statement from the VA 
Medical Center in Nashville concerning the veteran's liver 
transplant.  A rating decision in April 2002 again denied 
service connection for hepatitis C, and the veteran was so 
informed by a letter dated May 6, 2002.  The RO also sent the 
veteran a letter dated May 7, 2002, informing him that his 
notice of disagreement was premature, because the action with 
which he disagreed had not yet taken place.  This letter 
informed him that a decision would be made at the expiration 
of the period "shown in the proposal letter" and that, if 
the action is still adverse, the RO would "accept your 
Notice of Disagreement at that time, and will furnish you 
with a Statement of the Case and additional instructions to 
assist you in perfecting your appeal to the Board."  

Some of the information contained in the May 7, 2002 letter 
was misleading or erroneous; the action taken by the RO in 
April 2002 was a final decision, not a proposed action.  
Moreover, 38 C.F.R. § 20.204(a) (2001) provided that a Notice 
of Disagreement may be withdrawn in writing before a timely 
Substantive Appeal is filed, and 38 C.F.R. § 20.204(c) (2001) 
specifically provided that the agency of original 
jurisdiction may not withdraw a Notice of Disagreement or a 
Substantive Appeal after filing of either or both. As the 
veteran did not withdraw his Notice of Disagreement, received 
by the RO on October 30, 2001, in writing, the RO should have 
issued the veteran a Statement of the Case.  It did not do 
so.

Where a notice of disagreement has been received, a remand, 
not referral, is required.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED for the 
following:

Issue a statement of the case addressing 
the issue of entitlement to service 
connection for hepatitis C in response to 
the notice of disagreement received on 
October 31, 2001.  The veteran is advised 
that he must complete his appeal of this 
issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



